Citation Nr: 0919740	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an initial or staged rating in excess of 10 
percent for headaches.

2. Entitlement to an initial or staged rating in excess of 10 
percent for tinnitus on an extraschedular basis.

3. Entitlement to an initial or staged compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Veteran's claims file has subsequently been 
transferred to the RO in San Diego, California.

The Board finds it useful to summarize the procedural history 
of this appeal.  The Veteran filed claims for service 
connection for hearing loss, tinnitus and headaches in June 
1996.  In an October 1996 rating decision, the RO, in 
pertinent part, granted service connection for tinnitus, 
assigning a 10 percent rating; and bilateral hearing loss, 
assigning a noncompensable rating, effective from October 1, 
1995 (the day after his separation from service).  The RO 
deferred a decision on the claim for service connection for 
headaches at that time.  The Veteran filed a notice of 
disagreement (NOD) and he was issued an April 1998 statement 
of the case (SOC) regarding 10 percent and zero percent 
ratings assigned for his tinnitus and bilateral hearing loss, 
respectively.  The Veteran perfected his appeal of these 
latter claims in June 1998.  See 38 C.F.R. § 20.202.

In February 2002, the RO issued another rating decision, 
which noted that this was a rating decision on the claim 
filed in June 1996.  In pertinent part, the RO continued the 
ratings previously assigned for tinnitus and hearing loss.  
In addition, the RO granted service connection for chronic 
headaches, assigning a 10 percent rating, effective from 
October 1, 1995.  

The Veteran testified before the undersigned Veterans Law 
Judge in February 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.
On appeal in October 2008, the Board denied a schedular 
rating in excess of 10 percent for tinnitus but remanded the 
issue for consideration of an extraschedular rating.  The 
Board also remanded the claims for higher initial ratings for 
hearing loss and headaches for additional development, to 
include providing examinations to determine the current 
severity of these disabilities.  

In the introduction to the October 2008 remand, the Board 
referred claims of entitlement to service connection for a 
psychiatric disorder, a cervical spine disability, and a back 
disability to the RO for development and adjudication.  The 
Veteran contends that he has not received any additional 
information concerning these claims.  However, correspondence 
submitted by the Veteran indicates that some development was 
taken at least with respect to the psychiatric disability 
claim.  See August 15, 2008 Letter (Veteran stated that the 
RO "expeditiously" addressed his claim for service 
connection for depression); August 6, 2008 Letter (referring 
to a June 2008 rating decision that denied service connection 
for depression).  The undersigned could not find the 
aforementioned documents despite a careful review of the 
claims file.  Therefore, these claims are again referred to 
the RO for clarification and any indicated action. 

Also, in August 2008, the Veteran submitted an informal claim 
for total disability based on individual unemployability 
(TDIU).  This claim is also referred to the RO for 
appropriate action.  

Although the Appeals Management Center (AMC) complied with 
the Board's April 2008 Remand Order, because of additional 
evidence received and contentions made, the issues of 
entitlement to extraschedular ratings for tinnitus and 
bilateral hearing loss must be REMANDED to the RO via the AMC 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.






FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the Veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the Veteran 
resulted.

2. The Veteran's average pure tone decibel losses and speech 
discrimination percentages from the September 1996 VA 
audiological examination converts to Roman numeral 
designation of II for the right ear and I for the left ear. 

3. The Veteran's average pure tone decibel losses and speech 
discrimination percentages from the December 1998 VA 
audiological examination converts to Roman numeral 
designation of II for the right ear and II for the left ear. 

4. The Veteran's average pure tone decibel losses and speech 
discrimination percentages from the May 2004 VA audiological 
examination converts to Roman numeral designation of I for 
the right ear and I for the left ear. 

5. The Veteran's average pure tone decibel losses and speech 
discrimination percentages from the April 2007 VA 
audiological examination converts to Roman numeral 
designation of II for the right ear and IV for the left ear. 

6. The Veteran's average pure tone decibel losses and speech 
discrimination percentages from the July 2008 VA audiological 
examination converts to Roman numeral designation of III for 
the right ear and II for the left ear. 

7.  The Veteran's service-connected migraine-type headaches 
are not manifested by characteristic prostrating attacks 
occurring on an average of once a month at any time since 
October 1995. 




CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial or staged 
compensable schedular rating for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.6, 
4.7, 4.10, 4.85, 4.86, including Diagnostic Code 6100 & 
Tables VI, VIa, VII (2008).

2.  The criteria for assignment of an initial or staged 
rating in excess of 10 percent for headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.6, 4.7, 
4.10, 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  See 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2005, October 2007, and April 2008 letters from 
the RO/AMC satisfy these mandates.  These letters clearly 
disclosed VA's duty to obtain certain evidence for the 
Veteran, such as medical records, employment records and 
records held by any Federal agency, provided the Veteran gave 
consent and supplied enough information to enable their 
attainment.  They made clear that although VA could assist 
the Veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  These letters additionally apprised the Veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.    The February 
2005 and October 2007 letters informed the Veteran about the 
type of evidence needed to support his increased rating 
claims.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which pertains to more specific notice of the 
criteria necessary for an increased rating. However, since 
the claims for higher initial ratings are downstream issues 
from that of service connection, Vasquez notice is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
October 2007 and April 2008 letters, in addition to a March 
2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to the 
October 1996 and February 2002 RO decisions that are the 
subject of this appeal.  Notwithstanding this belated notice, 
the Board determines that the RO cured this defect by 
providing this complete VCAA notice followed by 
readjudication of the claim, as demonstrated by the October 
2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
Also, as will be explained below in greater detail, the 
preponderance of the evidence is against the Veteran's 
claims; thus, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The claims file contains 
both VA and private treatment records.  The Veteran received 
several VA audiological and neurological examinations, which 
are thorough for the purposes of deciding these increased 
rating claims.  The Board notes that, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  In this regard, the 
July 2008 VA examiner specifically noted the Veteran's 
reported problem with understanding speech in the presence of 
background noise.  While the July 2008 VA examiner did not 
specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds 
that no prejudice results to the Veteran.  

In this regard, the Board notes that the Court's rationale 
in requiring an examiner to consider the functional effects 
of a veteran's hearing loss disability involves the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe 
the effect of a hearing disability on a veteran's 
occupational functioning and daily activities] facilitates 
such determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  This matter is further addressed in the remand below. 

While the July 2008 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, including 
other VA examination reports as well as the Veteran's own 
correspondence, adequately addresses this issue.  Therefore, 
while the July 2008 VA examination is defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).

The Board finds that the Veteran has been afforded multiple 
examinations during the course of this appeal to evaluate 
his hearing loss and headaches.  Such evidence, when 
considered with the treatment records in the claims file, 
provides findings that are adequate to rate the Veteran's 
hearing loss and headaches. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II.  Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating  
Disabilities . . . for evaluating the degree of disabilities  
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in the 
rating schedule approximate the average impairment in  
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155  ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155;  38 C.F.R. 
Part 4.

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through 
§ 4.87, which contain the governing provisions, tables and 
diagnostic codes.  As a preliminary matter, an evaluation of 
the degree of hearing impairment requires results from an 
audiological examination, which must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
auditory test, to be conducted by a state-licensed 
audiologist.  38 C.F.R. § 4.85(a); see Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998) (noting that disability 
rating assignments are based on average scores of pure tone 
decibel loss and percent of speech discrimination); but see 
38 C.F.R. §§ 4.85(c), 4.86 (permitting ratings by using only 
the pure-tone auditory threshold test scores in certain 
circumstances).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Pure tone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels  ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the pure 
tone audiometry test.  38 C.F.R. 
§ 4.85(b) & Table VI.  The applicable Roman numeral 
designation in any given case is determined by applying these 
test figures to the Table, and locating the designation found 
at the intersection of those two figures.  38 C.F.R. § 
4.85(b) &  Table VI; Acevedo-Escobar, 12 Vet. App. at 10 
(noting that the Board simply must apply the scores provided 
by the exam to the slots in Table VI to calculate the Roman 
numeral designation for hearing loss).

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. § 
4.85(e); Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal 
rows in Table VII represent the ear having better hearing, 
while vertical columns represent the ear with poorer  
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the pure tone 
threshold average, and not on the Maryland (CNC) speech 
recognition  test.  38 C.F.R. § 4.85(c) (entitled "Numeric 
Designation of  Hearing Impairment Based Only on Pure tone 
Threshold Average").  It provides that "Table VIa will be 
used when .  . . indicated under the provisions of § 4.86."  
38 C.F.R. § 4.85(c).  38 C.F.R. § 4.86, in turn, provides 
that: "(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a). Subsection (b) of § 4.86 states that "[w]hen the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will  
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability ratings for hearing loss and headaches, as opposed 
to having filed claims for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  The Veteran thus seeks appellate 
review of the RO's initial disability ratings because of his 
dissatisfaction with the zero percent and ten percent 
ratings.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996). 

III. Analysis

a. Hearing Loss

The Veteran's service-connected bilateral hearing loss has 
been evaluated as zero percent disabling since October 1, 
1995, which is the day after the Veteran separated from 
service.  He appeals for an initial compensable rating.

The Veteran submitted to a September 1996 VA audiological 
examination.  He reported wearing military issued hearing 
aids.  The examination, which included a pure tone threshold 
test and a Maryland (CNC) word list test, generated the 
following scores: For the pure tone threshold test, in the 
right ear, decibels of 40, 40, 35 and 35 were reported for 
frequencies of 1000, 2000, 3000 and 4000 hertz respectively; 
in the left ear, decibels of 40, 40, 20 and 30 were reported 
at frequencies of 1000, 2000, 3000, and 4000 hertz 
respectively.  The average of these pure tone threshold 
scores amounted to 37.5 (rounded up to 38) for the right ear 
and 32.5 (rounded up to 33) for the left ear.  The Maryland 
(CNC) word list speech recognition test demonstrated 90 
percent for the right ear and 92 percent for the left ear.  
Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 38 average pure tone threshold and 90 percent 
speech recognition leads to a designation of II; application 
of the left ear scores of 33 average pure tone threshold and 
92 percent speech recognition leads to a designation of I.  
Inserting the Roman numeral designations of I (better ear) 
and II (poorer ear) into Table VII yields a disability rating 
of zero percent.  

The Veteran also submitted to a December 1998 VA audiological 
examination.  He  reported "some difficulty hearing" but 
indicated that his hearing aids provided no benefit.  He 
indicated that he was able to communicate one-on-one, but had 
difficulty hearing in groups and in open environments.  The 
examination, which included a pure tone threshold test and a 
Maryland (CNC) word list test, generated the following 
scores: For the pure tone threshold test, in the right ear, 
decibels of 45, 45, 35 and 35 were reported for frequencies 
of 1000, 2000, 3000 and 4000 hertz respectively; in the left 
ear, decibels of 40, 45, 20 and 30 were reported at 
frequencies of 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these pure tone threshold scores amounted to 
40 for the right ear and 33.75 (rounded up to 34) for the 
left ear.  The Maryland (CNC) word list speech recognition 
test demonstrated 88 percent for the right ear and 84 percent 
for the left ear.  Turning to Table VI to determine the Roman 
numeral designations for each ear, application of the right 
ear scores of 40 average pure tone threshold and 88 percent 
speech recognition leads to a designation of II; application 
of the left ear scores of 34 average pure tone threshold and 
84 percent speech recognition leads to a designation of II.  
Inserting the Roman numeral designations of II (better ear) 
and II (poorer ear) into Table VII yields a disability rating 
of zero percent.  

During a December 1998 VA ear disease examination, the 
Veteran reported that his hearing aids "help sometimes, but 
not all the time."

A February 2004 VA treatment note indicates that the Veteran 
complained that his 7 year-old hearing aids did not fit 
properly.  Impressions were made for new hearing aids.  An 
audiogram was performed, but it depicts the pure tone 
thresholds exhibited by the Veteran on a graph and not 
interpreted in decibels for each frequency depicted in the 
audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  It is not clear which word recognition 
test was used, but the test demonstrated 68 percent for the 
right ear and 76 percent for the left ear.  Word recognition 
ability was poor for the right ear and fair for the left ear.  
The examiner, an audiologist, noted that the results were 
"essentially unchanged" compared to the December 1998 
examination.

The Veteran was fitted for new hearing aids in March 2004.

The Veteran also submitted to a May 2004 QTC audiological 
examination.  The examination, which included a pure tone 
threshold test and a Maryland (CNC) word list test, generated 
the following scores: For the pure tone threshold test, in 
the right ear, decibels of 50, 50, 55 and 60 were reported 
for frequencies of 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 40, 45, 50 and 50 
were reported at frequencies of 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these pure tone threshold 
scores amounted to 53.75 for the right ear (rounded up to 54) 
and 56.25 (rounded down to 56) for the left ear.  The 
Maryland (CNC) word list speech recognition test demonstrated 
96 percent for the right ear and 100 percent for the left 
ear.  Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 54 average pure tone threshold and 96 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 46 average pure tone threshold and 
100 percent speech recognition leads to a designation of I.  
Inserting the Roman numeral designations of I (better ear) 
and I (poorer ear) into Table VII yields a disability rating 
of zero percent.  

An April 2005 treatment note indicates that the Veteran 
complained of "difficulty understanding speech in his noisy 
work environment with his current hearing aids."  The 
clinician counseled the Veteran concerning the "realistic 
expectations concerning hearing aids."

A May 2005 treatment note indicates that the Veteran 
complained of decreased auditory sensitivity bilaterally.  
There is no audiogram.  The Maryland (CNC) word list speech 
recognition test demonstrated 60 percent for the right ear 
and 88 percent for the left ear.  The examiner, an 
audiologist, noted that word recognition ability for 
amplified speech was fair, and that the Veteran's hearing was 
essentially unchanged from the previous evaluation.

The Veteran's April 2007 VA audiological examination, which 
included a pure tone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the pure tone 
threshold test, in the right ear, decibels of 50, 55, 55, 55 
were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 50, 55, 50, 
55 were reported at frequencies of 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these pure tone threshold 
scores amounted to 53.75 (rounded up to 54) for the right ear 
and 52.5 (rounded up to 53) for the left ear.  The Maryland 
(CNC) word list speech recognition test demonstrated 84 
percent for the right ear and 80 percent for the left ear.  
Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 54 average pure tone threshold and 84 percent 
speech recognition leads to a designation of II; application 
of the left ear scores of 53 average pure tone threshold and 
80 percent speech recognition leads to a designation of IV.  
Inserting the Roman numeral designations of II (better ear) 
and IV (poorer ear) into Table VII yields a disability rating 
of zero percent.  

The Veteran's July 2008 VA audiological examination, which 
included a pure tone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the pure tone 
threshold test, in the right ear, decibels of 40, 40, 45 and 
50 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 35, 40, 35 
and 45 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these pure tone 
threshold scores amounted to 43.75 (rounded up to 44) for the 
right ear and 38.75 (rounded up to 39) for the left ear.  The 
Maryland (CNC) word list speech recognition test demonstrated 
80 percent for the right ear and 90 percent for the left ear.  
Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 44 average pure tone threshold and 80 percent 
speech recognition leads to a designation of III; application 
of the left ear scores of 39 average pure tone threshold and 
90 percent speech recognition leads to a designation of II.  
Inserting the Roman numeral designations of II (better ear) 
and III (poorer ear) into Table VII yields a disability 
rating of zero percent.  

Private Treatment Records

A June 1998 treatment record from K.P.Z., M.D., F.A.C.S., 
indicates that the Veteran had had hearing aids since 1992.  
A November 2002 record indicates that he wore them "on 
occasion."

Treatment records from House Ear Clinic contain a September 
1999 audiogram, as well as August 2002 and July 2007 
audiological examinations.  The Board notes that these 
examinations are not adequate for VA disability rating 
purposes, as they did not utilized the Maryland CNC word list 
speech recognition test.  An October 1999 letter states that 
the September 1999 examination revealed a "relatively flat 
sensorineural loss."  A September 2002 letter states that 
the Veteran's hearing level "remained approximately the 
same" from September 1999, but that the speech 
discrimination had decreased.  

The Veteran's Statements

An April 1997 letter contains the following statement:

My hear[ing] loss has become my number 1 problem 
during transition since retirement.  In fact, it 
has cost me my job as a Director, Sales and 
Marketing because of my impairment.  My hearing 
loss is most prevalent in group or social 
conversational settings that will impact my ability 
to work effectively in the civilian market place.  
Wearing hearing aids do help, but they create a 
social problem for me in the traditional business 
environment, especially in the job I had upon till 
recently.  I am currently unemployed, and I 
attribute my situation directly to my hearing 
impairment. 

A January 2003 letter contains the following statement:

In my daily activities, I am at best - hard of 
hearing.  I have to constantly look people in the 
face to ensure I am hearing what they are saying.  
Often when I hear words I misinterpret them, thus 
resulting in miscommunication.  This has been 
problematic for me in my current line of business.  
As a manager in the technology area facing clients 
and employees, I am often missing valuable 
information that results in incomplete or wrong 
deliverables . . . While the level of my hearing 
loss has remained essentially the same over the 
past few years, my ability to interpret some words, 
especially under noisy environments, has worsened.  

A May 2004 Claimant Medical History contains the following 
statement:

I do best when I am one-on-one in a conversation.  
I do poorly in crowded situations.  I often miss 
portions of conversation when there is external 
noise present.  In addition, I misinterpret words 
due to lack of clarity.  This has created 
issues/challenges for me in business situations.  I 
believe much of this is also a result of the very, 
very high volume of the ringing in my ears - that 
also contributes to me feeling depressed and lack 
of confidence.  The use of a hearing aid also 
becomes a distractor.

A February 2005 letter contains the following statement:

Bilateral hearing loss - second only to my Tinnitus 
disability, this is a major disruption in my life 
and my pursuit of a second career since retiring in 
1995.  The hearing aids that have been provided by 
the VAMC brings with it another set of problems - 
distracting noise.  I can only wear them in 
settings where there is not a lot of background 
noise.  However, this is the type of environment 
that I experience most of my problems with 
understanding and following conversations.  

During the February 2008 video conference hearing, the 
Veteran testified that his hearing aids help "to some 
degree."  He explained that in some situations they enable 
him to hear better, but in other situations "it compounds 
the problems including my tinnitus."  Hearing Transcript at 
6.

In this case, the Veteran's bilateral hearing loss disability 
does not more nearly approximate the criteria for a 
compensable evaluation under 38 C.F.R. § 4.85, DC 6100.  The 
Board has applied the criteria used for evaluating hearing 
loss to the findings from the hearing evaluations conducted 
in September 1996, December 1998, May 2004, April 2007, and 
July 2008.  These audiometric testing results generate a zero 
percent disability rating.  See 38 C.F.R. § 4.85, Tables VI 
and VII.  The Board also finds that, in light of the 
Veteran's test scores, the Veteran does not have an 
exceptional pattern of hearing loss as defined by 38 C.F.R. § 
4.86.  Accordingly, the Board finds that the Veteran is not 
entitled to an increased compensable rating for bilateral 
hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992). 

The Board empathizes with the Veteran's hearing impairment 
and apparent dissatisfaction with the current rating.  He has 
asserted emphatically that his hearing loss has caused 
significant work impairment.  However, as noted above, 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann, supra.  In this case 
such application does not support a compensable rating at any 
point during the period of time at issue.  See 38 C.F.R. § 
4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).  However, the question of whether a compensable 
rating is warranted on an extraschedular basis is addressed 
in the remand below. 

Headaches

The Veteran's service-connected migraine-type headaches are 
rated by analogy to Diagnostic Code 8100 for migraine 
headaches.  Under Diagnostic Code 8100, a10 percent rating is 
assigned for characteristic prostrating attacks averaging 1 
in 2 months over the last several months.  A 30 percent 
rating is assigned for characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).  

The Veteran contends that an initial rating in excess of 10 
percent is warranted for his headaches.

Service treatment records reveal that the Veteran was treated 
periodically for chronic headaches.  The headaches were 
variously diagnosed as tension, cluster, climate induced, and 
migraine.  In the Report of Medical History accompanying the 
Veteran's December 1994 retirement examination, he reported a 
history of frequent or severe headaches.  The clinician 
indicated that the headaches were secondary to stress from 
the Veteran's job.

The Veteran submitted to a January 1997 VA examination.  He 
reported a 22-year history of headaches.  Initially, they 
were more likely to occur in the summer or winter months, but 
over the past several years were occurring year round.  
Stress tended to make the headaches worse.  He complained of 
daily headaches.  Aleve and Tylenol provided minimal relief.  
There were no associated symptoms except for mild nausea 
without vomiting.  The Veteran related that he was less 
likely to play certain sports because of the headaches.  The 
diagnosis was "chronic headache for twenty years, 
progressive in severity, probably muscle tension type 
headache; cervical spine degenerative disease or atypical 
vascular headache may be contributing to [the Veteran's] 
symptoms." 

A February 1997 private treatment record indicates that the 
Veteran complained of chronic headaches in the occipital 
area.

The Veteran submitted to a December 1998 VA general medical 
examination.  He gave a history of 3-4 headaches for several 
years.  The headaches lasted all day and were alleviated with 
nonsteroidal anti-inflammatories.  The clinician noted that 
"they are occipital frontal in location often precipitated 
in the lower left occiput by a cracking like sensation which 
the veteran feels when he turns his head."  The clinician 
also noted that cerebellar extrapyramidal neurologic 
examinations were within normal limits.

By a February 2002 rating action, the RO granted service 
connection for chronic headaches.  The RO assigned a 10 
percent disability rating under Diagnostic Code 8100, 
effective from October 1, 1995.  The RO noted that a 10 
percent rating was assigned "based on recurring headache 
frequency, though no specific prostrating attacks."  

In February 2004 the Veteran was treated for neck pain.  The 
clinician noted a history of headaches that were "stated to 
by [sic] migraine but may be tension."

The Veteran submitted to a March 2004 QTC examination.  He 
reported that he was diagnosed with headaches in 1980.  They 
were constant and lasted all day.  At times he stayed in bed 
and was unable to do anything.  The Veteran reported a 
limited ability to think and difficulty sleeping because of 
the headaches.  He was able to take care of household 
activities but was unable to work, although at the time he 
was not working and so had not lost any time from work 
because of this condition.
The diagnosis was tension headaches.

The Veteran also submitted to a March 2007 QTC examination.  
He reported daily headaches that were mostly in the back of 
the head, but radiated to the entire head and were 
accompanied by dizziness and lightheadedness.  The headaches 
worsened in the morning and sometimes caused numbness in his 
face.  Physical therapy, steroid trigger point injections, 
and acupuncture provided minimal relief.  He was able to work 
during a flare-up, but required medication to do so.  At 
times he had difficulty exercising, playing sports, and 
performing activities of daily living.  The diagnosis was 
chronic headaches.  The clinician noted that the headaches 
were exacerbated by the Veteran's cervical and lumbar 
disorders.  The doctor recommended that he avoid working with 
hazards.

On appeal in April 2008, the Board remanded the claim for an 
increased rating for headaches for an examination to 
determine the severity of this condition.  The examination 
was completed in July 2008.  The report indicates that the 
claims file was reviewed; however, service treatment records 
were not available.  The Veteran reported that his headaches 
originated from his neck.  The clinician wrote that the pain 
was fairly consistent and "perhaps not best characterized by 
flaring but will worsen at times for 1-2 days several days 
every week to several weeks" and that "pain at these times 
increased and becomes more throbbing."  The Veteran reported 
occasional numbness in his face.  He indicated that this 
condition did not affect activities of daily living or 
mobility, but that he was unable to engage in physical work 
including regular, sustained, light housework.  Upon 
examination, the clinician determined that the evaluation was 
"consistent with (greater than 50% probability) cervicogenic 
headaches, a secondary headache disorder with symptoms 
originating in the neck."  The clinician explained:

There is a separate mechanical neck pain component 
that is separate from the patient's headache 
disorder but at times, this neck pain becomes the 
primary generator of the headache.  Pain is 
essentially present all the time and is primary in 
the neck but occurs in the head as well.  For this 
reason, frequency is not meaningful and it is 
almost impossible to separate neck pain from 
headache but it appears that in additional to 
mechanical type neck pain, the headache itself 
worsens to the extent of being prostrating and 
incompatible with economic viability . . . Of note, 
the headache that this patient has is intimately 
connected to his neck and appears to me to be 
different from the service related headache.  

A December 2008 private treatment record from Dr. S.S. 
indicates that the Veteran underwent a comprehensive 
neurological consultation.  He noted that "[the Veteran] has 
two different types of headaches since the 1970's, and these 
two types have persisted over the years, although they have 
become more severe, more frequent and, at times, 
simultaneous."  The Veteran reported that his headaches 
continued to worsen and that sometimes he has both types of 
headaches simultaneously.  He rated the pain at 7/10.  He 
indicated that the migraine-type headaches occur about every 
three weeks.  Upon examination, the neurological evaluation 
was normal.  
The impression was "chronic mixed headache disorder 
including migraine with aura and cervicogenic/tension type 
headaches."  The doctor explained:

Since the 1970's [the Veteran] has experienced two 
separate types of headaches.  Over the year, these 
have generally been referred to as his migraine 
headaches or tension type headaches.  In the 1970's 
and 1980's, I do not believe that the term 
"cervicogenic headache" even existed.  At this 
point it does appear that a significant portion of 
the patient's headaches is arising from his 
cervical spine.  Based on the history, these 
headaches have been arising from the cervical spine 
area for decades.  Whether we call these "tension 
type headaches" or "cervicogenic headaches" the 
patient's neck is playing a significant role in the 
causation of his headaches, and there are imaging 
studies demonstrating cervical spine abnormalities 
going back many years."

In a January 2009 correspondence, Dr. I.A. wrote "[the 
Veteran's] other big problem is his cervicogenic headaches.  
He has a long documented history of cervical problems with 
corresponding headaches.  These are clearly related to his 
time in service.  The headaches which radiate from the 
cervical spine are debilitating and clearly diminish [the 
Veteran's] qualify of life . . . and even his ability to earn 
a living."

Veteran's Statements

In a February 2005 correspondence, the Veteran stated that he 
continued to experience a hard time concentrating and 
sleeping due to the constant pain.  He reported using a back 
brace and a TENS unit.  He further stated that the headaches 
disrupted his daily life and limited his physical and social 
activities.

During the February 2008 video conference hearing, the 
Veteran testified that he left his job after being identified 
as permanently disabled by the VA.  He testified that his 
headaches are caused by his cervical pain.  Hearing 
Transcript at 9.  He complained of occasional dizziness and 
stated that he "sit[s] down pretty much most of the day."  
Hearing Transcript at 11.

In a letter received February 2009, the Veteran stated:

On a migraine affected day, I experience a headache 
on one side of the head, which causes substantial 
pain behind one eye.  The following day I do not 
have a headache, and then I experience a headache 
on the third day behind the eye on the other side 
of my head from the first day.  I rarely experience 
a visual disturbance - only about 2-3 times in my 
entire life.  However, I frequently (about once a 
month) experience numbness and tingling in my face 
and lips . . . when I am in a three day headache 
cycle, my efficiency declines.  I make very little 
progress with work or home activities; I am not 
able to properly engage with family and friends, 
and I am generally suffering and afflicted . . . 
While I experience prostrating headaches that 
affect both my eyes and frontal (forehead) areas of 
my face, I also experience daily occurrence of 
headaches that originate from the cervical and back 
of my head.  These headaches are constant.

He attached a log of his headaches from March 2002 to July 
2004, which indicates he suffered anywhere from 1 to 4 per 
month, some of which required him to lie down or leave work 
early.

In a separate letter received February 2009, the Veteran 
alleged that the cervical headaches from the back of his head 
and neck were "dismissed" by the April 2008 and December 
1998 VA examiners.

In this case, the available record does not show that a 30 
percent rating is warranted.  The Board recognizes that the 
Veteran has provided a history of migraine-type headaches 
occurring every three weeks, which are separate from the 
cervicogenic headaches.  He also has given a history of 
intermittent associated nausea without vomiting.  However, 
the medical evidence of record does not show that the 
service-connected migraine-type headaches have ever been 
characterized by prostrating attacks.  The rating criteria do 
not define "prostrating," nor has the Court.  By way of 
reference, the Board notes that according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is 
found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  The medical evidence does not 
demonstrate that the Veteran's service-connected headaches 
are manifested by such incapacitation.

The Board recognizes that in the December 2008 private 
provider examination, the Veteran stated that his headaches 
were severe and constant.  There is no question that he is 
competent to provide information on the frequency, duration 
and intensity of his headaches.  However, without an 
indication in the record that he has had the relevant medical 
training, he is not competent to provide a diagnostic 
evaluation of his headaches.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at 307 
(noting that "[l]ay testimony is competent . . . to establish 
the presence of observable symptomatology").  In the instant 
case, the April 2008 VA examiner and the December 2008 
private provider have pointed out that the cervicogenic 
headaches are completely separate from the migraine-type 
headaches. Indeed, the Veteran has testified that his 
headaches, which occur on a daily basis, are caused by his 
cervical disability, for which he has a service connection 
claim pending.

The evidence is inconsistent as far as work impairment is 
concerned.  The headache log indicates that the Veteran 
occasionally left work early due to severe headaches between 
March 2002 and July 2004.  However, he told the March 2004 VA 
examiner that he was able to work during a flare-up.  
Nevertheless, it appears the recent examiners agree that the 
cervicogenic headaches are the more severe, prostrating 
headaches.  Thus, even though the Veteran's service-connected 
migraine-type headaches may be severe at times, it is 
apparent that he is able to function with these headaches.  
The preponderance of the evidence is against a finding that 
the service-connected migraine-type headaches cause extreme 
exhaustion or powerlessness or are disabling to such a degree 
that he has to miss work.  It is also pertinent to note that 
the March 2007 and December 2008 neurological evaluations 
were normal.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a showing of the 
prostrating-type attacks that are required for a compensable 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application and the Veteran is not entitled to an initial 30 
percent rating for his service-connected headaches.  38 
U.S.C.A. § 5107(b); see also generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  

Extraschedular Rating

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render  
impractical the application of the regular schedular 
standards.  The claims file indicates that the Veteran 
occasionally leaves work early due to his cervicogenic 
headaches.  However, aside from the fact that the current 10 
percent rating for his headache disability contemplates some 
industrial impairment, there is no independent evidence to 
support marked employment impairment, such as a statement 
from a supervisor or employment records pertaining to 
absenteeism, and the record does not reflect frequent periods 
of hospitalization because of this service-connected 
migraine-type headaches.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his headaches pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

IV.  Conclusion  

For the reasons stated above, the Board finds that an initial 
or staged compensable schedular rating for the Veteran's 
bilateral hearing loss and an initial or staged rating in 
excess of 10 percent for his headaches are not warranted.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to this aspect 
of the Veteran's appeal.  See Ortiz v.  Principi, 274 F.3d 
1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56. 


                                                            
ORDER

An initial or staged compensable schedular rating for 
bilateral hearing loss is denied.

An initial or staged rating in excess of 10 percent for 
headaches is denied.


REMAND 

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for 
extraschedular ratings for his tinnitus and bilateral hearing 
loss.  38 C.F.R. § 19.9 (2008).   

The claims file includes the Veteran's testimony and medical 
evidence related to the severity of his tinnitus and hearing 
loss.  The evidence includes the Veteran's contention, in 
essence, that both disabilities greatly interfere with his 
ability to work and his overall quality of life.  Although 
the Board previously remanded the issue tinnitus issue for 
consideration of whether referral for an extraschedular 
rating was warranted, such a referral was not accomplished, 
which was not error given the wording of the remand order.  
However, upon further review of the Veteran's statements 
relating to this issue, and to his claim for a compensable 
rating for hearing loss, the Board finds that the AMC/RO must 
refer these claims to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to consider 
whether extraschedular ratings are warranted for the 
Veteran's tinnitus and bilateral hearing loss under the 
provisions of 38 C.F.R. § 3.321.

Prior to this referral, the AMC/RO must conduct any 
development deemed necessary, to include contacting the 
Veteran to determine if he has any additional evidence that 
is relevant to the question of whether his tinnitus or 
hearing loss has caused marked interference with employment, 
to include records or a statement from a current or former 
employer.  (Emphasis added.)  Although the October 2008 SSOC 
indicates that the issue of entitlement to a rating in excess 
of 10 percent for tinnitus was still on appeal, the Reasons 
and Bases section indicates that the medical evidence did not 
show marked interference with employment or frequent periods 
of hospitalization.  The Board notes that the Veteran did not 
receive notice concerning the evidence he needed to submit in 
order to establish an extraschedular rating.  

Notwithstanding the maximum 10 percent schedular rating for 
tinnitus and the noncompensable rating for hearing loss, the 
Board finds that the Veteran's statements pertaining to these 
issues are credible.  It is apparent that his employment 
history includes continuous one-on-one and group 
conversational settings.  The fact is that a veteran can have 
profound high frequency hearing loss that substantially 
interferes with conversation with higher pitched voices and 
still be rated zero percent under the applicable mechanical 
rating criteria.  In this case, the record raises a question 
of whether an exceptional or unusual disability picture has 
been presented that render impractical the application of the 
regular rating schedule standards.  Under these 
circumstances, the Board finds that the Veteran must be 
provided an opportunity to present evidence in support of 
these claims, to include any statements from current or 
former employers or co-workers.  Thereafter, both issues must 
be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to consider 
whether an extraschedular rating is warranted under the 
provisions of 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and inform him that he should submit any 
evidence that he has or can obtain in 
support of the claims for extraschedular 
ratings for his tinnitus and bilateral 
hearing loss, to include statements from 
employers (former or current) or co-
workers who can attest to his difficulties 
on the job as a result of his tinnitus 
and/or hearing loss.

2.  The AMC/RO must refer the claims for 
an initial or staged rating in excess of 
10 percent for tinnitus and an initial or 
staged compensable rating for bilateral 
hearing loss on extraschedular bases to 
the Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service to consider whether an 
extraschedular rating is warranted for 
either or both disabilities under the 
provisions of 38 C.F.R. § 3.321.

3.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the statement of the case was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


